52 F.3d 1122
311 U.S.App.D.C. 277
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMERICAN MUNICIPAL LEASING EQUITIES, INC., and IllinoisCorporation, Appellant,v.711 FOURTEENTH STREET, N.W., ASSOCIATES LIMITED PARTNERSHIP,a District of Columbia limited partnership, Appellee.
No. 93-7210.
United States Court of Appeals, District of Columbia Circuit.
March 16, 1995.

Before:  SILBERMAN, WILLIAMS and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause was considered on the record from the United States District Court for the District of Columbia, and was briefed by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 36(b) (January 1, 1994).  It is


2
ORDERED and ADJUDGED, by this Court, that the judgment of the district court appealed from in this case is hereby affirmed for substantially the reasons stated by the district court.  The parties to the letter of intent to negotiate never reached a binding agreement to sell the property at issue;  appellant's attempt to enforce the unexecuted draft agreement is barred by the Statute of Frauds.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1) (January 1, 1994).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.